DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office action is in response to amendment filed on 02/21/22.  Regarding the amendment, claims 1-13 are present for examination.
Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: the record of prior art by itself or in combination with other references does not show a motor unit as recited in independent claim 1 and its dependent claims 2-13, comprising: 
a motor (11) having a motor shaft (21) disposed along a central axis which extends in an axial direction; 
a housing (10) that accommodates the motor (11); and 
a cooling unit (80) which cools the motor (11), wherein the cooling unit comprises: 
a first suction port (81), configured to suction a first refrigerant which cools the motor (11); 
a first discharge port (82), configured to discharge the first refrigerant suctioned from the first suction port (81); 
a second suction port (83), configured to suction a second refrigerant which cools the first refrigerant by exchanging heat with the first refrigerant; 

a heat exchanger (60), configured to perform heat exchange between the first refrigerant suctioned from the first suction port (81) and the second refrigerant suctioned from the second suction port (83), 
wherein the heat exchanger (60) is disposed outside of the housing (10),
the first suction port (81) and the first discharge port (82) are disposed to face an inside of the housing (10), 
at least one of the second suction port (83) or the second discharge port (84) is disposed to protrude from the heat exchanger (60).

    PNG
    media_image1.png
    481
    510
    media_image1.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEDA T PHAM whose telephone number is (571)272-5806. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571) 272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/LEDA T PHAM/           Examiner, Art Unit 2834                                                                                                                                                                                             
/QUYEN P LEUNG/           Supervisory Patent Examiner, Art Unit 2834